129 Ohio St. 3d 1465 (2011)
2011-Ohio-4504
952 N.E.2d 1150
State ex rel. Rankin
v.
Moore.
No. 2011-0997.
Supreme Court of Ohio.
September 8, 2011.

MOTION AND PROCEDURAL RULING
Upon consideration of appellee's motion to strike the appendix to appellant's merit brief and supplement for failure to provide service, it is ordered by the court that the motion is denied.
It is further ordered that appellant shall serve appellee with both the appendix and supplement to the brief immediately, and appellee shall file his merit brief no later than September 19, 2011.
Upon consideration of appellee's motion to stay the briefing schedule pending resolution of appellee's motion to strike, it is ordered by the court that the motion to stay the briefing schedule is denied as moot.